DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Lee et al. (US 6,030,877).
Regarding claim 1, Cha et al. (figures 1-3 and para 0042-0068) discloses a magnetic body (50); and a conductor (40) embedded in the magnetic body, wherein the conductor includes a first conductor (41), and a second conductor (42) covering a periphery of the first conductor. (see conductor 42 covering periphery sides of the conductor 41)
Cha et al. discloses wherein the conductor 42 covers periphery sides of the conductor 41 but does not expressly discloses the second conductor covering an entire of the first conductor in a longitudinal section.
Lee et al. (figures 1a-2a and Col 5, lines 5-65) discloses the second conductor (44/36 or 44a/36a) covering an entire of the first conductor (40 or 40a) in a longitudinal section.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the second conductor covering an entire of the first conductor in a longitudinal section as taught by Lee et al. to the inductive device of Cha et al. so as to allow the inductive device to have higher efficiency in dissipating heat; thereby allowing a higher current level for a given temperature rise and conductor cross-section.
Regarding claim 2, Cha et al. (figures 2-3) discloses wherein the first conductor is formed by a metal plate (see para 0054), and the second conductor is formed by an electroplated layer (see para 0055). 
Regarding claim 3, Lee et al. (figure 1I) discloses wherein an insulating layer (50a) covering a periphery of the second conductor in the longitudinal direction.(see figure 1I). 
Regarding claim 4, Cha et al. (figures 1-3) discloses wherein the conductor includes a conductor pattern having a predetermined planar shape (see figure 1), a first terminal part electrically connected to one of the conductor pattern (see figure 2), and a second terminal part electrically connected to the other end of the conductor pattern (see figure 2), wherein the first terminal part and the second terminal part are partially exposed from the magnetic body. (see para 0067-0068)
Regarding claim 6, Cha et al. (figures 1-2 and para 0067-0068) discloses a pair of electrodes formed on an outer side of the magnetic body (see figure 2), wherein one of the pair of electrodes is electrically connected to a part of the first terminal part exposed from the magnetic body (see figure 2), and the other of the pair of electrodes is electrically connected to a part of the second terminal part exposed from the magnetic body (see figure 2).
Regarding claim 9, Lee et al. (figure 1I) discloses the second conductor (44/36 or 44a/36a) has approximately a constant thickness.
Regarding claim 10, Lee et al. (figure 1I) discloses an insulating layer (150a) covering an entire periphery of the second conductor (44a/36a) in the longitudinal section, wherein the insulating layer has an approximately constant thickness.
Regarding claim 11, Cha et al. (figures 1-2 and para 0066-0067) discloses wherein the insulating layer (30) is embedded in the magnetic body (50).
Regarding claim 12, Cha et al. (para 0045-0047) discloses wherein the magnetic body has a composition including a magnetic powder and an insulating resin. 


2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Lee et al. (US 6,030,877) in further view of Fouquet et al. (US 2008/0061631).
Regarding claim 5, Cha et al. (figures 1-3 and para 0042-0068) discloses wherein the conductor pattern has a spiral planar shape (see figure 1), the first terminal part is integrally formed on the conductor pattern at one end of the conductor pattern (see figures 1-2). Cha et al. does not expressly disclose the second terminal part is arranged independently of the conductor pattern and the first terminal part, and the other end of the conductor pattern is electrically connected to the second terminal part via a metal wire. 
Fouquet et al. (figure 3 and para 0022) discloses the second terminal part is arranged independently of the conductor pattern and the first terminal part (see figure 3), and the other end of the conductor pattern is electrically connected to the second terminal part via a metal wire (54). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the second terminal part is arranged independently of the conductor pattern and the first terminal part, and the other end of the conductor pattern is electrically connected to the second terminal part via a metal wire as taught by Fouquet et al. to the inductive device of Cha et al. so as to simplify the design structure of the inductive device which will save in production cost and also give the user the capability to design the metal wire to act as a switch by closing (or opening) an electrical circuit.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Lee et al. (US 6,030,877) in further view of Wang et al. (US 2015/0035640).
Regarding claim 7, Cha et al. (figures 1-3 and para 0042-0068) discloses all the limitations as noted above but does not expressly discloses wherein an interval of immediately adjacent patterns of the conductor pattern along a width direction thereof in the longitudinal section is smaller than a thickness of the first conductor.
Wang et al (para 0026) discloses wherein an interval of immediately adjacent patterns of the conductor pattern along a width direction thereof in a longitudinal section is smaller than a thickness of the first conductor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an interval of immediately adjacent patterns of the conductor pattern along a width direction thereof in a longitudinal section is smaller than a thickness of the first conductor as taught by Wang et al. to the inductive device of Cha et al. so as to allow for the inductive device to have improved characteristics such as reducing the direct current resistance and increasing the saturation current.


4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Lee et al. (US 6,030,877) in further view of Jung et al. (US 2006/0152321).
Regarding claim 8, Cha et al. (figures 1-3 and para 0042-0068) discloses all the limitations as noted above but does not expressly discloses wherein a cross sectional shape of the conductor along a width direction thereof is approximately rectangular. 
Jung et al. (figure 3 and para 0033) discloses wherein a cross sectional shape of the conductor along a width direction thereof in the longitudinal section approximately rectangular.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a cross sectional shape of the conductor along a width direction thereof in the longitudinal section approximately rectangular as taught by Jung et al. to the inductive device of Cha et al. so as to allow for the inductive device to have an improved skin effect and great heat dissipation properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837